PER CURIAM.
Petitioner, Don Willard Albert, has filed for a writ of habeas corpus against Lenard Meacham, warden of the Wyoming State Penitentiary. A separate case m this court (Case No. 3805) involves an appeal by Albert from a judgment which denied him post-conviction relief sought pursuant to §§ 7-408.1 through 7-408.8, W.S.1957, Cum. Supp.1969.
In answer to an order to show cause why the petition for habeas corpus should not be dismissed, petitioner makes it clear that his only reason for pursuing his habeas corpus appeal is to establish and make a record of the fact that he. is exhausting all his state remedies.
We find from the proceedings and record before us that the issues raised in the appeal designated as Case No. 3805 are identical with the issues raised in petitioner’s application for habeas corpus. Therefore, Albert can urge any points in Case No. 3805 that could be urged in this habeas corpus case; and for that reason the writ of habeas corpus should be denied.
Writ of habeas corpus denied.